UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, THE LGL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-106 38-1799862 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2525 Shader Road, Orlando, FL 32804 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (407) 298-2000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 30, 2008, The LGL Group, Inc., through its subsidiaries M-tron Industries, Ltd. and Piezo Technology, Inc. (collectively, “MtronPTI”), and First National Bank of Omaha (“FNBO”) signed a commitment letter (the “Letter”) regarding MtronPTI’s short-term credit facility with FNBO of up to $5,500,000 (the “Revolving Loan”) provided for under MtronPTI’s loan agreement with FNBO dated October 14, 2004, as amended.The terms of the Letter include, but are not limited to, the extension of the maturity date of the Revolving Loan from June 30, 2008 to June 30, 2009 and the maintenance of the Revolving Loan’s interest rate at 30-day LIBOR plus 2.1%. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. July 2, 2008 THE LGL GROUP, INC. By: /s/ Harold Castle Name: Harold Castle Title: Chief Financial Officer
